 



Exhibit 10.17

 

 

 

 

 

ORACLE CORPORATION
1993 DEFERRED COMPENSATION PLAN

(Amended and Restated as of November 14, 2003)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
Plan Provisions
  Page
 
           
Section 1 –
  Definitions     1  
 
           
Section 2 -
  Eligibility     2  
 
           
Section 3 -
  Deferred Compensation     3  
 
           
Section 4 -
  Designation of Beneficiary     6  
 
           
Section 5 -
  Change in Control     6  
 
           
Section 6 -
  Trust Provisions     6  
 
           
Section 7 -
  Amendment and Termination     7  
 
           
Section 8 -
  Administration     7  
 
           
Section 9 -
  General and Miscellaneous     7  
 
           
Appendices
           
 
           
Appendix 1
  Distribution Election     10  
 
           
Appendix 2
  Beneficiary Designation     11  

 



--------------------------------------------------------------------------------



 



ORACLE CORPORATION
1993 DEFERRED COMPENSATION PLAN

(Amended and Restated as of November 14, 2003)

Oracle Corporation, a Delaware Corporation (referred to hereafter as “Employer”)
hereby establishes an unfunded plan for the purpose of providing deferred
compensation for a select group of management and highly compensated employees.

RECITALS

WHEREAS, those employees identified by the Compensation Committee of the Board
of Directors of Employer or any other committee designated by the Board of
Directors of Employer to administer this Plan in accordance with Section 8
hereof (hereinafter referred to as the “Committee”) as eligible to participate
in this Plan (each of whom are referred to hereafter as the “Employee” or
collectively as the “Employees”) are employed by Employer or an affiliate of
Employer designated by the Committee;

WHEREAS, Employer desires to adopt an unfunded deferred compensation plan and
the Employees desire Employer to pay certain deferred compensation and/or
related benefits to or for the benefit of Employees, or a designated
Beneficiary, or both; and

NOW THEREFORE, Employer hereby establishes this deferred compensation plan.

SECTION 1
DEFINITIONS

     1.1 “Account” shall mean the separate account(s) established under this
Plan and the Trust for each participating Employee. Statements of a
Participant’s account balance will be made available electronically.

     1.2 “Base Salary” shall mean an Employee’s regular compensation without
reduction for compensation deferred pursuant to all qualified and non-qualified
plans of Employer, but excluding all of the following: bonuses, commissions,
overtime, incentive payments, non-monetary awards, and other special
compensation.

     1.3 “Beneficiary” shall mean the Beneficiary designated by the Employee to
receive Employee’s deferred compensation benefits in the event of his or her
death.

     1.4 “Change in Control” shall have the meaning set forth in Section 5.1
hereof.

     1.5 “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time, and the rules and regulations promulgated thereunder.

 



--------------------------------------------------------------------------------



 



     1.6 “Committee” shall mean the Compensation Committee of the Board of
Directors of Employer or any other committee designated by the Board of
Directors of Employer to administer this Plan in accordance with Section 8
hereof.

     1.7 “Designated Affiliate” shall mean an affiliate of Employer designated
by the Committee and listed on Appendix 3 attached hereto, designated employees
of which are entitled to defer compensation under the Plan.

     1.8 “Employee” shall mean each Employee of Employer designated by Employer
to be entitled to deferred compensation pursuant to this Plan; references to
Employee herein shall include references to an Employee’s Beneficiary where the
context so requires.

     1.9 “Employer” shall mean Oracle Corporation, a Delaware Corporation, and
any successor organization thereto.

     1.10 “Employer Group” shall mean the group of entities (whether or not
organized in corporate form and whether or not organized in the United States)
owned 50 percent or more by Employer or by an affiliate of Employer that is,
itself, owned 50 percent or more by Employer.

     1.11 “Hardship” shall have the meaning set forth in Section 3.5 hereof.

     1.12 “Plan” shall mean the Oracle Corporation 1993 Deferred Compensation
Plan, as amended.

     1.13 “Permanent Disability” shall mean that the Employee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or otherwise meets the definition of “Permanent Disability” as set forth
in Employer’s Long Term Disability Plan or the correlative disability plan of a
Designated Affiliate. An Employee will not be considered to have a Permanent
Disability unless he or she furnishes proof of such condition sufficient to
satisfy Employer, in its sole discretion.

     1.14 “Trust” or “Trust Agreement” shall mean the Oracle Corporation 1993
Deferred Compensation Plan Trust Agreement, including any amendments thereto,
entered into between Employer and the Trustee to carry out the provisions of the
Plan.

     1.15 “Trust Fund” shall mean the cash and other properties held and
administered by Trustee pursuant to the Trust to carry out the provisions of the
Plan.

     1.16 “Trustee” shall mean the designated Trustee acting at any time under
the Trust.

     1.17 “Variable compensation” shall mean bonuses and commissions.

2



--------------------------------------------------------------------------------



 



SECTION 2
ELIGIBILITY

     2.1 Eligibility. Excepting the first year of the Plan, eligibility to
participate in the Plan in a calendar year shall be limited to Employees of
Employer or a Designated Affiliate who are selected by the Committee (or its
designee), in its sole discretion, which Employees generally shall either be
Employees (i) whose annualized base salary in United States Dollars determined
as of September 30 of the prior calendar year equals or exceeds $150,000, or
(ii) who participated in the Plan in the prior calendar year. The Committee also
may select for eligibility an Employee whose base salary reaches $150,000 in a
given year. For purposes of this Section 2.1, “base salary” means an Employee’s
regular compensation without reduction for compensation deferred pursuant to all
qualified and non-qualified plans of Employer, but excluding all of the
following: bonuses, commissions, overtime, incentive payments, non-monetary
awards, and other special compensation.

SECTION 3
DEFERRED COMPENSATION

     3.1 Deferred Compensation. Participation in the Plan shall commence once
the employee has made a deferral election. Deferral of compensation under the
Plan shall not commence until the Employee has complied with the election
procedures set forth in Section 3.3. Each participating Employee may elect, in
accordance with Section 3.3 of this Plan, to defer annually the receipt of a
percentage of the base salary and variable compensation otherwise payable to him
or her by Employer during each calendar year or portion of a calendar year that
the Employee shall be employed by Employer. Any base salary or variable
compensation deferred pursuant to this Section shall be recorded by Employer in
an Account, maintained in the name of the Employee, which Account shall be
credited with a dollar amount equal to the total amount of base salary and/or
variable compensation deferred during each calendar year under the Plan together
with deemed earnings thereon credited in accordance with Section 3.7. The
percentage of base salary and variable compensation that Employee elects to
defer under this Section 3.1 will remain constant until suspended or modified by
the filing of another election with Employer by the Employee in accordance with
Section 3.3 of the Plan.

     3.2 Payment Of Account Balances. (a) The Employee shall elect whether he or
she will receive distribution(s) from his or her Account (i) upon reaching age
59 1/2, or (ii) upon termination of employment of Employee with Employer. The
Employee also shall elect whether distribution(s) of the amounts credited to
Employee’s Account, including earnings (if any) credited thereto pursuant to
Section 3.7, will be in a lump sum, or in installments over a period of five
(5) years or ten (10) years. Such elections shall be made at the time that the
Employee first elects to defer compensation under the Plan. The Employee’s
distribution elections shall be on forms (whether paper or electronic)

3



--------------------------------------------------------------------------------



 



furnished by the Committee. If no distribution election is made, the amounts
credited to a participant’s account will be distributed in a lump sum on the
first distribution date, as set forth in section 3.2(d), after termination of
employment. A participant may make a total of no more than three changes to his
or her distribution election. Any change in distribution election will apply to
all amounts in the Employee’s Account, whether related to deferrals of
compensation for years before or after January 1, 1997. A change in distribution
election shall be made on forms (whether paper or electronic) furnished by the
Committee and will be effective only if the change in distribution election has
been in effect for at least one year before the occurrence of the event
specified both in the original election and in the change of election as
triggering distribution.

     (b) Upon the death of Employee after the date of termination of employment
with the Employer Group but before complete distribution to him or her of the
entire balance of his or her Account, Employer may, in the sole discretion of
the Committee, pay the balance of his or her Account(s) to Employee’s designated
Beneficiary in the form of one lump sum payment (notwithstanding any election to
receive distributions under clause (i) of Section 3.2(a) or in installments).

     (c) Notwithstanding any other provision of this Plan, upon termination of
Employee’s employment with Employer by reason of death, the Employer shall
distribute in a lump sum to Employee or Employee’s designated Beneficiary all
amounts credited to the Employee’s Account. Notwithstanding any other provision
of this Plan, upon termination of Employee’s employment with the Employer Group,
other than by reason of death, Employer may, in the sole discretion of the
Committee, distribute to Employee or Employee’s designated Beneficiary all
amounts credited to the Employee’s Account.

     (d) A distribution shall be made or commence on the seventeenth (17th) day
of the month (or the first business day after the seventeenth) following the
calendar quarter in which the event triggering a distribution under any of the
foregoing subsections of this Section 3.2 occurs. Subsequent distributions, if
any, shall be made on each quarter-annual anniversary date of the date of the
first distribution. Each such distribution, if any, shall include interest or
other earnings credited to the balance of an Employee’s Account remaining
unpaid.

     3.3 Election To Defer Compensation. The Employee’s election to defer
compensation as provided in Section 3.1 of this Plan shall be made on forms
(whether paper or electronic) furnished by the Committee. The deferral election
must be made at least twenty (20) days prior to January 1 of the calendar year
in which the compensation to be deferred is otherwise payable to Employee;
provided, however, that the Committee shall have the discretion to designate a
different election period in any year so long as such election period expires
prior to January 1 of the calendar year in which the compensation to be deferred
is otherwise payable to Employee. In the case of a newly eligible Employee, the
election must be made within thirty (30) days of the date it is determined that
the Employee is eligible. In the case of a newly eligible Employee, the election
will be effective for the calendar quarter after the election is made. Such
deferral

4



--------------------------------------------------------------------------------



 



election (and any subsequent election) will continue until suspended or modified
on a form (whether paper or electronic) furnished by the Committee, which new
election shall only apply to compensation otherwise payable to Employee after
the end of the calendar year in which such election is delivered to Employer.
Any deferral election made by Employee shall be irrevocable with respect to any
compensation covered by such election, including the compensation payable in the
calendar year in which the election suspending or modifying the prior deferral
election is delivered to Employer. Absent a suspension or modification election,
such original election shall remain in effect from year to year until the date
for distribution of the Employee’s Account under Section 3.2. Employer shall
withhold the percentage of base salary specified to be deferred for each payroll
period and shall withhold the percentage of variable compensation specified to
be deferred at the time or times such variable compensation is or otherwise
would be paid to the Employee.

     3.4 Payment Upon Change in Control. Notwithstanding any other provisions of
this Plan, the aggregate balance credited to and held in the Employee’s Account
shall be distributed to the Employee in a lump sum within thirty (30) days of a
Change in Control, as defined in Section 5.1.

     3.5 Hardship. In case of an unforeseeable emergency, a participant may
request the Committee, on a form to be provided by the Committee or its
delegate, that payment be made earlier than the date to which it was deferred or
that there be a cessation of deferrals under the Plan.

     For purposes of this section 3.5, an “unforeseeable emergency” shall be
limited to a severe financial hardship to the participant resulting from a
sudden and unexpected illness or accident of the participant or of a dependent
(as defined in section 152(a) of the Code) of the participant, loss of the
participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the participant. The circumstances that will constitute an unforeseeable
emergency will depend upon the facts of each case, but, in any case, payment may
not be made and a cessation of deferral may not occur to the extent that such
hardship is or may be relieved: (i) through reimbursement or compensation by
available insurance or otherwise or (ii) by liquidation of the participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship. Moreover, payment of a deferred amount may not be
made ahead of the date to which the amount was deferred to the extent that such
hardship is or may be relieved by cessation of deferrals under the Plan.

     The Committee shall consider any requests for payment under this
Section 3.5 on a uniform and nondiscriminatory basis and in accordance with the
standards of interpretation described in section 457 of the Code and the
regulations thereunder. In the event there is a payment or a cessation of
deferrals under this Section 3.5, the participant shall be ineligible to make
further Deferral Elections for one year from the date of the Committee action
approving the payment or cessation of deferral.

5



--------------------------------------------------------------------------------



 



     3.6 Employee’s Rights Unsecured. The right of the Employee or his or her
designated Beneficiary to receive a distribution hereunder shall be an unsecured
claim against the general assets of Employer, and neither the Employee nor his
or her designated Beneficiary shall have any rights in or against any amount
credited to his or her Account or any other specific assets of Employer. The
plan constitutes a mere promise by the Employer to make benefit payments in the
future.

     3.7 Investment of Contribution. All amounts credited to an Account shall be
credited throughout the year with the deemed earnings thereon, which may be
positive or negative (hereinafter and previously sometimes referred to as
“interest or other earnings”) pursuant to the Employee’s election as to
investment return, until the Account has been fully distributed to the Employee
or to the Beneficiary designated by the Employee in a writing delivered to
Employer.

SECTION 4
DESIGNATION OF BENEFICIARY

     4.1 Designation of Beneficiary. Employee may designate a Beneficiary to
receive any amount due hereunder by Employee via written notice thereof to
Employer at any time prior to his or her death and may revoke or change the
Beneficiary designated therein by written notice delivered to Employer at any
time and from time to time prior to Employee’s death, provided that any such
designation or change of designation naming a Beneficiary other than the
Employee’s spouse shall be effective only if spousal consent is provided. If
Employee shall have failed to designate a Beneficiary, or if no such Beneficiary
shall survive him or her, then such amount shall be paid to the Employee’s
estate. Designation of Beneficiary shall be in the form attached hereto as
Appendix 2.

SECTION 5
CHANGE IN CONTROL

     5.1 Change in Control. For purposes of this Plan, a Change in Control shall
mean (a) the purchase or other acquisition by any person, entity, or group of
persons, within the meaning of section 13(d) or 14(d) of the Securities Exchange
Act of 1934 (“Act”), or any comparable successor provisions, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of fifty
percent (50%) or more of either the outstanding shares of common stock or the
combined voting power of Employer’s then outstanding voting securities entitled
to vote generally, or (b) the approval by the stockholders of Employer of a
reorganization, merger, or consolidation, in each case, with respect to which
persons who were stockholders of Employer immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than fifty percent (50%) of the combined voting power entitled to vote generally
in the election of directors of the reorganized, merged or consolidated

6



--------------------------------------------------------------------------------



 



Employer’s then outstanding securities, or a liquidation or dissolution of
Employer or of the sale of all or substantially all of Employer’s assets.

SECTION 6
TRUST PROVISIONS

     6.1 Trust Agreement. Employer may establish the Trust for the purpose of
retaining assets set aside by Employer pursuant to the Trust Agreement for
payment of all or a portion of the amounts payable pursuant to the Plan. Any
benefits not paid from the Trust shall be paid from Employer’s general funds,
and any benefits paid from the Trust shall be credited against and reduce by a
corresponding amount Employer’s liability to Employees under the Plan. All Trust
Funds shall be subject to the claims of general creditors of Employer in the
event Employer is Insolvent as defined in Section 3 of the Trust Agreement. The
obligations of Employer to pay benefits under the Plan constitute an unfunded,
unsecured promise to pay and Employees shall have no greater rights than general
creditors of Employer. It is Employer’s intention that the arrangements be
unfunded for tax purposes and for purposes of Title I of ERISA.

SECTION 7
AMENDMENT AND TERMINATION

     7.1 Amendment. The Committee shall have the right to amend this Plan at any
time and from time to time, including a retroactive amendment. Any such
amendment shall become effective upon the date stated therein, and shall be
binding on all Employees, except as otherwise provided in such amendment;
provided, however, that said amendment shall not affect benefits adversely to
the affected Employee without the Employee’s written approval. Benefits accruing
to an Employee pursuant to any employment agreement in effect between Employer
and Employee which entitles the Employee to participate in and to certain rights
under this Plan shall not be affected by an amendment of this Plan.

SECTION 8
ADMINISTRATION

     8.1 Administration. The Committee shall have complete authority to
administer the Plan, interpret the terms of the Plan, determine eligibility of
Employees to participate in the Plan, reduce the amount to be deferred under the
Plan as to any Employee, and make all other determinations and take all other
actions in accordance with the terms of the Plan and the Trust Agreement. Any
determination or decision by the Committee shall be conclusive and binding on
all persons who at any time have or claim to have any interest whatever under
this Plan.

     8.2 Liability of Committee, Indemnification. To the extent permitted by
law, the Committee shall not be liable to any person for any action taken or
omitted in

7



--------------------------------------------------------------------------------



 



connection with the interpretation and administration of this Plan unless
attributable to his or her own bad faith or willful misconduct.

     8.3 Expenses. The costs of the establishment of the Plan and the adoption
of the Plan by Employer, including but not limited to legal and accounting fees,
shall be borne by Employer. The expenses of administering the Plan shall be
borne by the Trust; provided, however, that Employer shall bear, and shall not
be reimbursed by, the Trust for any tax liability of Employer associated with
the investment of assets by the Trust.

SECTION 9
GENERAL AND MISCELLANEOUS

     9.1 Rights Against Employer. Except as expressly provided by the Plan, the
establishment of this Plan shall not be construed as giving to any Employee or
to any person whomsoever, any legal, equitable or other rights against Employer,
or against its officers, directors, agents or shareholders, or as giving to any
Employee or Beneficiary any equity or other interest in the assets, business or
shares of Employer stock or giving any Employee the right to be retained in the
employment of Employer. All Employees shall be subject to discharge (with or
without cause) to the same extent they would have been if this Plan had never
been adopted. The rights of an Employee hereunder shall be solely those of an
unsecured general creditor of Employer. Nothing in the Plan should be construed
to require any contributions to the Plan on behalf of an Employee by Employer.

     9.2 Assignment or Transfer. No right, title or interest of any kind in the
Plan shall be transferable or assignable by any Employee or Beneficiary or be
subject to alienation, anticipation, sale, pledge, encumbrance, garnishment,
attachment, execution or levy of any kind, whether voluntary or involuntary, nor
subject to the debts, contracts, liabilities, engagements, or torts of the
Employee or Beneficiary. Any attempt to alienate, anticipate, encumber, sell,
transfer, assign, pledge, garnish, attach or otherwise subject to legal or
equitable process or encumber or dispose of any interest in the Plan shall be
void.

     9.3 Severability. If any provision of this Plan shall be declared illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable, and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.

     9.4 Construction. The article and section headings and numbers are included
only for convenience of reference and are not to be taken as limiting or
extending the meaning of any of the terms and provisions of this Plan. Whenever
appropriate, words

8



--------------------------------------------------------------------------------



 



used in the singular shall include the plural or the plural may be read as the
singular. When used herein, the masculine gender includes the feminine gender.

     9.5 Governing Law. The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of California unless superseded by federal
law, which shall govern correspondingly.

     9.6 Payment Due to Incompetence. If the Committee receives evidence that an
Employee or Beneficiary entitled to receive any payment under the Plan is
physically or mentally incompetent to receive such payment, the Committee may,
in its sole and absolute discretion, direct the payment to any other person or
Trust which has been legally appointed by the courts.

     9.7 Taxes. All amounts payable hereunder shall be reduced by any and all
federal, state, local, and employment taxes imposed upon Employee or his or her
Beneficiary which are required to be paid or withheld by Employer. Amounts
deferred will be taken into account for purposes of any tax or withholding
obligation under the Federal Insurance Contribution Act and Federal Unemployment
Tax Act, not in the year distributed, but at the later of the year the services
are performed or the year in which the rights to the amounts are no longer
subject to a substantial risk of forfeiture, as required by sections 3121(v) and
3306(r) of the Code and the regulations thereunder. Amounts required to be
withheld pursuant to sections 3121(v) and 3306(r) of the Code shall be withheld
out of other current wages paid by Employer. The determination of Employer
regarding applicable income and employment tax withholding requirements shall be
final and binding on Employee.

     9.8 Insurance. In the event that any Employee elects, in his or her sole
discretion, to independently purchase an insurance policy covering the inability
of the Plan or the Trust to make any payments to which Employee is entitled
under the Plan or the Trust, Employer shall use its best efforts to facilitate
the payment by Employee of any excise taxes which become due as the result of
the payment of premiums under such policy. Nothing contained herein shall be
construed as an endorsement by Employer of the purchase of such a policy or a
recommendation by Employer that the purchase of such a policy is necessary or
desirable as the result of Employee’s participation in the Plan.

9



--------------------------------------------------------------------------------



 



APPENDIX 1

DISTRIBUTION ELECTION

Pursuant to Section 3.3 of the Oracle Corporation 1993 Deferred Compensation
Plan (the “Plan”), I hereby elect to have all amounts credited to my Account,
together with any interest or other earnings credited thereon, distributed to me
on the terms elected below:

     
I.
  Check one of the following:

                      Initial Distribution Election                     Change
in Distribution Election
 
   
II.
  I elect to have distributions of all amounts credited to Accounts covered by
this Plan paid to me beginning as follows (check one):
 
   

                      upon reaching age 59 1/2.
 
   

                      upon termination of employment.
 
   
III.
  I elect to have distribution of all amounts credited to Accounts covered by
this Plan paid to me in the following form (check one):
 
   

                      a lump sum.
 
   

                      an annuity of twenty (20) quarter-annual installments
determined as of each installment date by dividing the entire amount in my
Account (including interest and other earnings) by the number of installments
then remaining to be paid.
 
   

                      an annuity of forty (40) quarter-annual installments
determined as of each installment date by dividing the entire amount in my
Account (including interest and other earnings) by the number of installments
then remaining to be paid.

NOTE: A participant’s ability to change his or her distribution election is
limited. An Employee’s distribution election can be changed a total of only
three times. Any change in distribution election will apply to all amounts
credited to the Employee’s Account and will be effective only if in place for at
least one year before the occurrence of the event specified in the change of
distribution election as triggering the beginning of the distribution.

NOTE: Under the State Taxation of Pension Act of 1995, California is precluded
from taxing amounts deferred under the Oracle Corporation Executive Deferred
Compensation Plan (the “Plan”) if you (i) elect an annuity of forty
(40) quarter-annual installments and (ii) reside in a state other than
California when you receive your distributions. Consequently, if you expect to
be residing in a state with no individual income tax (such as Washington,
Nevada, Florida, New Hampshire), or a low rate of individual income tax, when
you receive your distributions, there may be significant state tax saving to you
if you elect to receive the distributions in 40 quarter-annual installments.

Signed: _______________________________            Date: _________________

Name: ___________________________            Employee Number: ____________

10



--------------------------------------------------------------------------------



 



Please return your completed original forms to:

Oracle Benefits
500 Oracle Parkway, LGN-1
Redwood Shores, CA 94065

11



--------------------------------------------------------------------------------



 



APPENDIX 2

BENEFICIARY DESIGNATION

In the event I should die prior to the receipt of all money accrued to my credit
under this election, I elect to have the balance paid to the following named
individual(s) in the following percentage(s):

                                              (P)rimary or     Percent     Name
    Soc. Sec. #     (S)econdary*    
 
                     
 
                     
 
                     
 
                     

*Total percentage distributions for primary (first choice) beneficiaries must
total 100%. Total percentage distributions for secondary (second choice)
beneficiaries must total 100%.

Signed: __________________________________            Date:
_____________________

Name: ___________________________________

To be completed only if I am married and any above named beneficiary is not my
spouse:

I, as the spouse of                                       , do hereby consent to
designation of any beneficiary that might in any way impair my rights under
applicable state law, including but not limited to, laws relating to Community
Property, Wills, Trusts, and Intestacy.

Signed: __________________________________            Date: ___________________

Name: __________________________________

 

Notary: __________________________________            Date: ____________________

Please return your completed original forms to:

Oracle Benefits
500 Oracle Parkway, LGN-1
Redwood Shores, CA 94065

12